BRYAN SCHRODER
United States Attorney

KELLY CAVANAUGH
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kelly.cavanaugh@usdoj.gov

Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,          )   No. 3:19-cr-00074-TMB-MMS
                                     )
                     Plaintiff,      )   COUNT 1:
                                     )   ILLEGAL RE-ENTRY
         vs.                         )     Vio. of 8 U.S.C. § 1326(a) and
                                     )   (b)(1)
  CESAR GARCIA-VARGAS,               )
                                     )
                     Defendant.      )
                                     )


                             INDICTMENT

      The Grand Jury charges that:

                                  COUNT 1

      On or about November 16, 2018, within the District of Alaska, the

defendant, CESAR GARCIA-VARGAS, an alien, entered and was found in the



     Case 3:19-cr-00074-TMB-MMS Document 2 Filed 07/17/19 Page 1 of 2
United States after having been excluded, deported, and removed therefrom

on or about June 6, 2001, at or near Los Angeles, California, subsequent to a

felony conviction and not having obtained the express consent of the Secretary

of Homeland Security to reapply for admission to the United States.

      All of which is in violation of Title 8, United States Code, Section 1326(a)

and (b)(1).

      A TRUE BILL.

                                     s/ Grand Jury Foreperson
                                     GRAND JURY FOREPERSON


s/ Kelly Cavanaugh
KELLY CAVANAUGH
United States of America
Assistant U.S. Attorney



s/ Bryan Schroder
BRYAN SCHRODER
United States of America
United States Attorney



DATE: 07/16/2019




                                   Page 2 of 2



      Case 3:19-cr-00074-TMB-MMS Document 2 Filed 07/17/19 Page 2 of 2
